Citation Nr: 0512995	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a disability of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
September 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran provided testimony at a Board hearing that was 
held at the RO in March 2003.  In August 2003 the Board 
remanded the claims then on appeal to the RO for further 
development.  In an August 2004 decision the Board again 
remanded the issue of an increased rating for the left knee 
disability to the RO for further development.  The case was 
recently returned to the Board for appellate consideration.  
The Board granted the representative's motion to advance the 
appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).

The attention of the RO is directed to a report of contact 
executed by the veteran's representative and dated in 
February 2005 wherein the veteran expresses his disagreement 
with a January 2005 rating determination regarding service 
connection for portal hypertension and his desire for review 
of that decision under 38 C.F.R. § 3.2600.  An attached 
memorandum from the RO to VA's Appeals Management Center 
indicates that the RO has already taken action on the 
veteran's new notice of disagreement regarding service 
connection for portal hypertension, and thus, the matter is 
referred to the RO to expedite the decision review process.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).
 

FINDINGS OF FACT

1.  The veteran brought a timely appeal to the Board on the 
issue of an increased evaluation for a disability of the left 
knee, which the RO had considered in a June 2002 rating 
decision.

2.  In April 2005, prior to the Board entering a decision in 
the appeal, the Board was informed that the veteran had 
withdrawn the issue of an increased rating for a disability 
of the left knee from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to an evaluation in 
excess of 20 percent for a disability of the left knee have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003); and as amended effective 
April 18, 2003, 68 Fed. Reg. 13236-13237 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts, briefly stated, reflect that in response 
to his claim for increase for a left knee disability in July 
2001, the RO issued a decision in June 2002 that granted a 20 
percent evaluation.  The notice letter was issued in July 
2002.  The RO received his notice of disagreement (NOD) in 
July 2002 and issued a statement of the case (SOC) to the 
veteran in August 2002.  The RO received the VA Form 9 in 
September 2002.

The veteran and his representative were present at the March 
2003 Board hearing.  The Veterans Law Judge who conducted the 
hearing and issued the August 2003 and August 2004 remand 
orders subsequently left the Board prior to issuing a final 
decision on the claim for increase.  In such circumstances, 
it is the Board policy to offer the veteran another hearing 
and the Board did so in April 2005.  See 38 C.F.R. § 20.707.  
However, the correspondence dated in January 2005 and 
February 2005 subsequently added to the claims file confirmed 
that the veteran withdrew the appeal for an increased rating 
after having reviewed a January 2005 supplemental statement 
of the case that the RO has issued in the matter.  Thus, the 
Board was not aware the appeal had been withdrawn when it 
offered the veteran another hearing.  

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
substantive appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2004).  VA stated that the amendment is intended 
to remove an unnecessary restriction on who may withdraw an 
appeal to the Board and to clarify appeal withdrawal 
procedures.  See 68 Fed. Reg. at 13236.  In any event that 
amendment does not warrant a different disposition given the 
facts of this case.  Therefore, there remain no allegations 
of error of fact or law for appellate consideration regarding 
this matter.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed as to 
the foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  The regulatory amendments 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).




ORDER

The appeal of the issue of entitlement to an evaluation in 
excess of 20 percent for a disability of the left knee is 
dismissed.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


